Name: 81/509/EEC: Commission Decision of 19 June 1981 approving a programme for the utilization of by-products of slaughter for the manufacture of high-quality feedingstuffs in Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-17

 Avis juridique important|31981D050981/509/EEC: Commission Decision of 19 June 1981 approving a programme for the utilization of by-products of slaughter for the manufacture of high-quality feedingstuffs in Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 194 , 17/07/1981 P. 0049 - 0049****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 19 JUNE 1981 APPROVING A PROGRAMME FOR THE UTILIZATION OF BY-PRODUCTS OF SLAUGHTER FOR THE MANUFACTURE OF HIGH-QUALITY FEEDINGSTUFFS IN BADEN-WUERTTEMBERG PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/509/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 17 NOVEMBER 1980 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME FOR THE UTILIZATION OF BY-PRODUCTS OF SLAUGHTER FOR THE MANUFACTURE OF HIGH-QUALITY FEEDINGSTUFFS IN BADEN-WUERTTEMBERG ; WHEREAS THIS PROGRAMME RELATES TO THE EXPANSION OF FACILITIES FOR THE UTILIZATION OF BY-PRODUCTS OF SLAUGHTER FOR THE MANUFACTURE OF HIGH-QUALITY FEEDINGSTUFFS WITH THE AIM OF REDUCING SLAUGHTER COSTS , AND RAISING THE RETURNS OF PRODUCERS ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF COUNCIL REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR CONCERNED ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE UTILIZATION OF BY-PRODUCTS OF SLAUGHTER FOR THE MANUFACTURE OF HIGH-QUALITY FEEDINGSTUFFS IN BADEN-WUERTTEMBERG SUBMITTED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 17 NOVEMBER 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 19 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN